                                          Case 5:18-cr-00259-BLF Document 146 Filed 12/09/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7                                                       Case No. 18-cr-00259-BLF-1
                                   8     UNITED STATES OF AMERICA,                         ORDER REQUIRING GOVERNMENT
                                                                                           RESPONSE TO DEFENDANT’S
                                   9                    Plaintiff,                         MOTION FOR LEAVE TO FILE
                                                                                           MOTION TO DISMISS THE
                                  10             v.                                        INDICTMENT BY DECEMBER 10,
                                                                                           2019
                                  11     KATHERINE MOGAL,
                                                                                           [Re: ECF 144]
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           On December 7, 2019, Defendant Katherine Mogal file a motion for leave to dismiss the

                                  15   indictment, arguing that her motion to dismiss the indictment is based on grand jury testimony that

                                  16   was not received until after the Court’s filing deadline for dispositive motions. ECF 144. The

                                  17   Government SHALL respond to whether the case schedule should be changed by December 10,

                                  18   2019.

                                  19

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: December 9, 2019

                                  23                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
